Judgment unanimously affirmed. Memorandum: We find no error in the court’s conclusion that pretrial identification procedures were not unduly suggestive. Furthermore, the verdict of the jury is clearly supported by sufficient evidence and is not against the weight of the evidence as defendant argues (see, People v Bleakley, 69 NY2d 490).
We have reviewed defendant’s other arguments raised on appeal and find them to be without merit. (Appeal from judgment of Chautauqua County Court, Adams, J. — robbery, first degree, and other charges.) Present — Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.